EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Michal on May 23, 2022.
The claims have been amended as follows: 
24. (Currently Amendment) The gas distribution unit according to claim 18, wherein the barrier gas outlet fitting comprise a barrier gas collecting cavity and a barrier gas discharge channel, the barrier gas discharge channel extending between the process gas channel and the barrier gas collecting cavity.
27. (Currently Amendment) The gas distribution unit according to claim 26, wherein the gas distribution unit comprises a barrier gas distribution cavity and a [[the]] barrier gas inlet channel, and that: the first barrier gas supply channel is provided between the first process gas channel and a barrier gas distribution cavity; and the second barrier gas supply channel is provided between the second process gas channel and a barrier gas distribution cavity.
32. (Currently Amendment) The gas distribution unit according to claim 31, wherein the gas distribution unit comprises the inlet surface at a first end of the gas distribution unit, the outlet surface at a second end of the gas distribution unit and one or more side walls extending between the inlet surface and the outlet surface, and that: a [[the]] barrier gas distribution cavity is provided to the one or more side walls between the inlet surface and the outlet surface; or a [[the]] barrier gas collecting cavity is provided to the one or more side walls between the inlet surface and the outlet surface; or a [[the]] barrier gas distribution cavity and the barrier gas collecting cavity are provided to the one or more side walls between the inlet surface and the outlet surface.
34. (Currently Amendment) The gas distribution unit according to claim 33, wherein the gas distribution unit comprises: a distribution flange comprising a [[the]] barrier gas distribution cavity; or a collection flange comprising a [[the]] barrier gas collection cavity; or a distribution flange comprising a [[the]] barrier gas distribution cavity and a collection flange comprising a [[the]] barrier gas collection cavity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716